DETAILED ACTION
This communication is in response to Application No. 16/548,439 filed on 22 August 2019. The response presented on 26 November 2021, which amends claims 1-4, 6, 8-12, 14 and 16, and presents arguments, is hereby acknowledged. Claims 1-16 are currently pending and subject to examination. 
Response to Amendment
 Applicant’s amendments to the Specification, Drawings and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 14th, 2021.   

Response to Arguments
	In communication filed on 26 November 2021, claims 1-16 are presented for examination. Claims 1 and 9 are independent.
	Amended claim(s): 1-4, 6, 8-11, 12, 14 and 16.
	Applicant’s arguments, see Applicant Arguments/Remarks filed on 26 November 2021, with respect to claim(s) rejected under prior art have been fully considered and are persuasive in view of amendments to the claims. The rejection is withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1’s limitation “execute the suspicious event sequence diagram generating program (150) to conduct a suspicious event sequence diagram generating operation according to the multiple suspicious activities records, the multiple time stamps, and the multiple attribute tags, so as to identify multiple suspicious events with respect to the target network system (102), identify 
Independent claim 9’s limitation “identifying multiple suspicious events with respect to the target network system (102) according to multiple suspicious activities records related to multiple computing devices (111~115) in a target network system (102), corresponding multiple time stamps, and multiple attribute tags; identifying multiple time records respectively corresponding to the multiple suspicious events; and generating and displaying a suspicious event sequence diagram (550) corresponding to the multiple suspicious events according to the multiple suspicious events and the multiple time records” in combination with the limitations added from the allowable claim 10 not taught by prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMIN JAHIR/Examiner, Art Unit 2432                                                                                                                                                                                                        
/SYED A ZAIDI/Primary Examiner, Art Unit 2432